Citation Nr: 1236524	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from June 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran currently has retinitis pigmentosa and there is a reasonable basis to attribute the first outward manifestations of such disability to his active military service.


CONCLUSION OF LAW

The Veteran has retinitis pigmentosa that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012) VAOPGCPREC 67-90, 82-90.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from June 1962 to May 1964.  His service treatment records cover a period from December 1961 to February 1966.  (The Veteran had a period of service in the Army Reserve to complete his military obligation as noted on his DD 214.)

The Veteran's December 1961 pre-induction physical examination noted that he had distant vision of 20/40 in the right eye that was correctable to 20/30.  He had distant vision of 20/70 in the left eye that was correctable to 20/40.  He passed the color vision test.  The examination noted that the Veteran had defective vision with a PULHES profile of "E-2" assigned for the eyes.  (PULHES is the six categories into which a physical profile is divided.  "P" stands for physical capacity or stamina"; the "U" stands for "upper extremities"; the "L" stands for "lower extremities"; the "H" stands for "hearing and ear" the "E" stands for "eyes"; and the "S" stands for Psychiatric.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).)  

The same visual acuity was recorded on the Veteran's induction physical of June 1962.  He was again given an E-2 profile for defective vision.  

There are no clinical records regarding treatment for eye-related complaints.  There is a PULHES profile from September 1963 that was given for the Veteran's left lower extremity.  He had fractured the distal phalanx of the left great toe.  The profile listed a "1" for the eyes.  

The Veteran had a separation physical examination in April 1964.  He was noted to have distant visual acuity of 20/40 in the right eye and 20/50 in the left eye with both correctable to 20/20.  The Veteran was noted to be partially colorblind and to have myopia.  

As noted, the Veteran had service in the Army Reserve.  He provided statements regarding his physical health while in the Reserve.  One statement is undated and the second is dated in July 1965.  In his undated statement the Veteran said there was no change in his physical condition subsequent to his last examination in April 1964 and that he was not now suffering from any defect or deformity not then recorded.  In July 1965 the Veteran reported that he considered himself sound and well and physically able to perform his military duty.  He said he was considered physically qualified for military service at the time of his last physical examination, on or about October 1964.  He said he had no physical defects or conditions.  

The Veteran had a final military examination in February 1966.  At that time he had distant vision of 20/70 in the right eye and 20/100 in the left eye.  There was no indication of correctable visual acuity in the report.  The Veteran was listed as having uncorrected near vision of J-8 in the right eye and J-10 in the left eye.  Defective vision was noted by the examiner.  

The Veteran submitted his claim for service connection in June 2006.  He included two statements from S. B. Pfahl, M.D.  The first statement, dated in February 2006, said that the Veteran was first seen in "this" office on February 18, 1965, by a physician that was now deceased.  He said that examination of records from that visit revealed a chief complaint of night blindness and retinal changes compatible "with that diagnosis."  He said the Veteran had visual acuity of 20/30 in each eye.  Dr. Pfahl said that the record review of that visit was compatible with the diagnosis of retinitis pigmentosa as being present at that visit.

Dr. Pfahl submitted a second statement that was dated in March 2006.  He said the Veteran was a patient in the office since February 1965.  He said the Veteran's symptoms at that time appear to have been compatible with the diagnosis of early retinitis pigmentosa.  He said that he saw the Veteran in 1967 and made a diagnosis of retinitis pigmentosa at that time.  Dr. Pfahl summarized the Veteran's case as someone who has had poor vision and retinal changes compatible with the diagnosis of retinitis pigmentosa since 1962 and was currently diagnosed as legally blind.  

Dr. Pfahl did not include the records that he had reviewed in making his statements.  

The Veteran also submitted a statement in June 2006.  He said that he was inducted into the Army in June 1962 and served until May 1964.  He related that, for a considerable time, he was concerned about his difficulty in seeing in the dark, or being unable to notice things visually off to his side.  He noted that it was approximately nine months after service that he was examined for complaints in February 1965.  He noted that Dr. Pfahl had reviewed his February 1965 visit and determined that it provided evidence of retinitis pigmentosa at that time.  

The RO requested treatment records from Dr. Pfahl but received records dating only from August 1980 to March 2006.  Those records contain a number of insurance forms completed by Dr. Pfahl where he reported that the Veteran was diagnosed with retinitis pigmentosa and was considered totally disabled, as of March 23, 1967.  

The Veteran submitted copies of examinations done in conjunction with a Social Security Administration claim in August 2006.  The examinations were performed by J. W. Drury, M.D.  The first examination, from February 1982, noted that the Veteran had marked pigmentary changes along with arterial narrowing that was consistent with retinitis pigmentosa in both eyes.  He also said the Veteran had lost most of his vision in both eyes.  The Veteran's visual fields showed marked constriction with less than 10 degrees of central vision in both eyes.  There were still small, isolated areas of peripheral vision that were still intact.  In April 1997 he stated that the Veteran had retinitis pigmentosa in both eyes.  There was no history of eye injury or surgery.  The Veteran's vision was such that it was not good enough for visual field testing.

The Veteran's claim was denied in January 2007.  His submitted his notice of disagreement (NOD) in March 2007.  The Veteran's argument was that his retinitis pigmentosa was manifested within one year following his release from active duty.  He relied on the statement from Dr. Pfahl regarding the presence of retinitis pigmentosa in February 1965 to show the disease was present within one year after his separation in May 1964.  The Veteran cited to a VA General Counsel precedential opinion, VAOPGCPREC 1-90, as holding that presumptive service connection could be established for a hereditary condition if manifested to a compensable degree within one year after service.  

The RO attempted to get earlier records from Dr. Pfahl.  Additional records were received in July 2007; however, the records were primarily duplicates of prior evidence.  There were no records dated prior to 1980.

The Veteran perfected his appeal in May 2008.  He again argued that his diagnosis of retinitis pigmentosa within one year met the requirements to establish service connection on a presumptive basis.  

The Board remanded the case for additional development in November 2010.  The Board sought earlier records from Dr. Pfahl, particularly those relating to the Veteran's initial visits with the practice from 1965.  The Board also sought a clarification from Dr. Pfahl to support his medical opinion.  Finally, the Board sought an examination to evaluate the Veteran and to address the evidence of record and provide a medical opinion as to when the Veteran's retinitis pigmentosa first manifested itself.

The Veteran was afforded a VA examination in February 2011.  The examiner noted that retinitis pigmentosa was an inherited condition and that it was more likely than not the Veteran had the disability when he entered service.  She did not provide a rationale for this opinion.  She also said she could not say whether there was any progress of the disability during service, given the evidence of record, without resorting to speculation.  The VA examiner was asked to provide an addendum to her opinion to support her statement that the condition existed prior to service.  However, the addendum, provided in May 2012, did not provide the requested opinion.

The Veteran submitted a statement from H. S. Schild, M.D., a member of the practice with Dr. Pfahl, in January 2012.  Dr. Schild restated that the Veteran was first seen in February 1965 and the results of that visit.  He noted the results of Dr. Pfahl's assessment of the Veteran as of March 1967.  Dr. Schild stated that the natural history of retinitis pigmentosa was that it has a progressive and gradual onset.  He stated, with a degree of medical certainty that the Veteran had retinitis pigmentosa as early as 1960 based on the examination of 1965.  He added that the Veteran certainly had retinitis pigmentosa in 1962.  

The Board sought a VA medical opinion in the case in August 2012.  The examiner was asked to opine as to whether the Veteran's retinitis pigmentosa existed, or manifested itself, prior to service.  The examiner was also asked to cite to the evidence of record to support such a conclusion and state whether there was clear and unmistakable evidence (undebatable) to show manifestations prior to service.

If the examiner could so state, he/she was asked to say whether it could be concluded with clear and unmistakable certainty that there was no increase in the pre-existing disability during service.  If it was determined that there was an increase, the examiner was asked to say whether any such increase could be said to have clearly and unmistakably represented normal progression of the disease process.

Finally, if the examiner found that the Veteran did not have manifestations of retinitis pigmentosa prior to service, he/she should opine as to whether it was at least as likely as not that the initial manifestations of retinitis pigmentosa occurred during service (June 1962 to May 1964).

The requested opinion was provided in September 2012.  The examiner stated that retinitis pigmentosa most often had an early onset with loss of retinal function that was detectable by using electrophysiologic testing.  He said that many patients initially remained asymptomatic.  He further stated that early symptoms of difficulty seeing at night and loss of peripheral vision may not be evident until adulthood.  The examiner added that, while the disease in the Veteran may have been present prior to service in 1962 it may have been asymptomatic in that the Veteran was not aware he had any eye disease.

The examiner cited the 1965 medical findings and that they were referenced in the letters from Dr. Pfahl and Dr. Schild.  The examiner noted that both letters indicated that when the Veteran was seen in 1965 he had night vision difficulties, some central visual loss and retinal changes consistent with retinitis pigmentosa.  The examiner said the changes would indicate that the disease had been there for years, almost certainly pre-dating the time he entered service.  However, the Veteran may not have been aware of the retinitis pigmentosa (i.e. symptomatic) prior to his service time.  He said this was quite common.

The examiner noted that Dr. Pfahl identified the Veteran as having severely constricted visual fields in 1967.  He said this represented significantly advanced disease.  The examiner stated that it was very likely that retinitis pigmentosa, with associated symptoms, was present in 1962 to 1964.  He said it was also possible that the Veteran first became aware of some visual abnormalities at this time.  The examiner said the Veteran may have ignored the early symptoms of retinitis pigmentosa, hoping they would improve.  By 1965 the symptoms caused him to seek an ophthalmic evaluation.

The examiner cited to the Board's statement in the opinion request letter that related that only when symptomatology and/or active disease process exists can a claimant be said to have developed the disease.  The letter added that if a claimant had a predisposition to retinitis pigmentosa prior to service, but no manifestations, and later manifested the disease during active military service, service connection may granted.  The examiner stated that the Veteran may well have first manifested retinitis pigmentosa, became symptomatic, during service.  He stated that he believed it was very reasonable to support the Veteran's claim for service connection.

II.  Analysis

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects and infirmities noted at entry - a presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history of preservice existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In rebutting the presumption of soundness, records made prior to, during or subsequent to service, concerning the inception of the disease/disorder may be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

The Board notes that retinitis pigmentosa is a disease marked by progressive loss of retinal response, retinal atrophy, attenuation of retinal vessels, and clumping of pigment, with contraction of field of vision.  Meeks v. Brown, 5 Vet. App. 284, 285 (1993), citing Dorland's Illustrated Medical Dictionary at 1456 (27th ed. 1988)).  It is a congenital, or hereditary disease.  See VAOPGCPREC 82-90.

The Veteran's STRs do not provide evidence of a pre-existence of his retinitis pigmentosa.  The physical examinations in 1961 and 1962 clearly do not record any findings in that regard.  The post-service medical evidence also does not clearly and unmistakably establish that the Veteran's retinitis pigmentosa was manifest prior to service.  The statements from Dr. Pfahl relate the onset of manifestations to the Veteran's military service.  In his letter of January 2012, Dr. Schild said that he felt with a degree of medical certainty that the Veteran had retinitis pigmentosa as early as 1960.  However, this does not rise to the level of being undebatable.  Further, his statement that the Veteran had the disease did not address actual manifestations being present as of 1960.

The VA medical opinion related that the Veteran's retinitis pigmentosa may have been present for several years but that the Veteran was not aware of this, as in not being symptomatic, prior to service.  

The mere genetic or familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at sometime in his life, does not constitute having the disease.  Only when symptomatology and/or an active disease process exist can a claimant be said to have developed the disease.  See VAOPGCPREC 67-90.  In reviewing the medical evidence of record, the Board finds that it does not reflect that it is clear and unmistakable that the Veteran's retinitis pigmentosa first manifested itself prior to his active service.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

As noted if a claimant has a congenital or hereditary predisposition to retinitis pigmentosa prior to service, but no manifestations, and he first manifests the disease during active military service, service connection may be granted.  VAOPGCPREC 67-90.

The Board notes that retinitis pigmentosa is not subject to presumptive service connection under 38 C.F.R. §§ 3.307(a), 3.309(a) (2012).  Presumptive service connection may be established for chronic diseases that manifest themselves to a compensable degree within one year after service.  However, this presumption is applicable only to those conditions listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.307(a).  The General Counsel opinion cited by the Veteran, VAOPGCPREC 1-90, does not allow for a broad application of the presumptive provision if a condition is manifest to a compensable degree within a year after service.  The opinion in that case dealt with a specific neurological condition that was encompassed by the chronic condition relating to an organic disease of the nervous system.  As such, the particular hereditary condition under consideration could be considered for service connection on a presumptive basis.  A review of the chronic conditions listed in 38 C.F.R. § 3.309(a) shows that retinitis pigmentosa does not qualify as a chronic condition.  

In this case, although the STRs do not provide a diagnosis of retinitis pigmentosa in service, the Board finds that the evidence of record does reflect that it likely first manifested itself during the Veteran's active military service.  In that regard, the Veteran has provided lay evidence of experiencing problems with his night vision and being able to notice things in his peripheral vision.  He said he experienced these symptoms for a considerable period of time.  The Veteran is competent to provide lay evidence of symptomatology where symptoms are capable of lay observation, as they are in this case.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  It was these symptoms that led to his seeking his initial eye evaluation in February 1965.  The statements from Dr. Pfahl provide that those symptoms were evidence of retinitis pigmentosa.  

In viewing the Veteran's statement with the evidence provided in the VA medical opinion, it can be concluded that the stated symptoms were the first manifestations, or symptoms, noticed by the Veteran.  Further, the symptoms would be related to his military service given the period of time they were experienced by the Veteran and the short time after service before he was evaluated in February 1965.  There is no medical evidence of record that contradicts this conclusion.  

Upon review of all of the evidence of record, the Board finds that the Veteran's hereditary retinitis pigmentosa likely first manifested itself during his period of active military service.  Accordingly, service connection is granted.


ORDER

Entitlement to service connection for retinitis pigmentosa is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


